DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding 101 issues filed 11/12/2020 have been fully considered but they are not persuasive.

The applicant contends “Without conceding the merits of the rejections, Applicant has independent claims 1, 10, and 19. Accordingly, Applicant respectfully requests withdrawal of the rejections in the next Action”.
The Examiner disagrees and asserts newly amended language, “processing the second information sequence and sending the processed second information sequence” is not necessarily a transmission step in a communication system since it is not clear how the second information sequence is sent nor is it clear where it is sent to.
The Examiner would like to point out.

The Applicant contends, “Applicant respectfully submits that at least the amended claim elements provide a context of a practical application, which recites in part, “outputting the second information sequence'’ and “processing the second information sequence and sending the processed second information sequence” (emphasis added).”
outputting the second information sequence'’ and “processing the second information sequence and sending the processed second information sequence” are not necessarily transmission steps in a communication system since it is not clear how the second information sequence is sent nor is it clear where it is sent to.

The Applicant contends, “Application makes clear that “a relatively low bit-error-rate floor can be maintained, and storage space occupied can be reduced. In addition, performance can be improved while a relatively small granularity of the lifting factor is ensured ” Id. As a result, air interface resources are more fully utilized.”
The Examiner would like to point out that nowhere does it claim recite any step for storing matrix elements in a storage device.  Furthermore, nowhere does the applicant recite any step for transmitting data over the air interface.

The Applicant contends, “the claimed solution, as a whole, ‘improves the functioning of a computer” and provides an improvement to the technical field of encoding, which provides the low bit-error-rate floor, the reduced storage space, and improved performance”.
The Examiner disagrees and asserts that nowhere does the specification teach that the method steps of the claims are directed to an improvement in the functioning of a computer, but instead teaches, in paragraphs [0016] and [0062] of the Applicant’s specification, the storage space occupied by matrix elements can be reduced and/or the block error rate of a transmitted information sequence can be improved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-10 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9-10 and 18-23 recite, “applied in a communications system” in the preamble of claims 1, 10 and 19; however, the claim limitations in claims 1, 9-10 and 18 to 23 are strictly directed to an encoder and fail to recite any connection between elements of an encoder any communication system. 
The Examiner would like to point out newly amended language, “processing the second information sequence and sending the processed second information sequence” is not necessarily a transmission step in a communication system since it is not clear how the second information sequence is sent nor is it clear where it is sent to.
The Examiner would like to point out.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical equations without significantly more. The claim(s) recite(s) recites mathematical functions for generating a matrix representing lifting values for an LDPC generator matrix. This judicial exception is not integrated into a practical application because memory elements recited in claims 10 and 19 are typical elements found in a general purpose computer and are insufficient to generate the abstract mathematical idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because memory elements recited in claims 10 and 19 are typical elements found in a general purpose computer and are insufficient to generate the abstract mathematical idea into a practical application.
The Examiner would like to point out that just because a judicial exception such as a mathematical algorithm is different from a prior judicial exception does not raise the level of a practical application.  Furthermore, the recitation of “applied in a communication system” appears to be intended use since there is no connection to the abstract mathematical encoding algorithm presented in the limitations of the claims to any communication system component or communication system method step.
The Examiner asserts newly amended language, “outputting the second information sequence'’ and “processing the second information sequence and sending the processed second information sequence” are not necessarily 
In addition, the Examiner would like to point out that nowhere does the specification teach that the method steps of the claims are directed to an improvement in the functioning of a computer, but instead teaches, in paragraphs [0016] and [0062] of the Applicant’s specification, the storage space occupied by matrix elements can be reduced and/or the block error rate of a transmitted information sequence can be improved.
The Examiner would like to point out that nowhere does it claim recite any step for storing matrix elements in a storage device.  Furthermore, nowhere does the applicant recite any step for transmitting data over the air interface.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112